Name: 2010/708/EU: Council Decision of 22Ã November 2010 appointing one Austrian member and two Austrian alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2010-11-24

 24.11.2010 EN Official Journal of the European Union L 308/52 COUNCIL DECISION of 22 November 2010 appointing one Austrian member and two Austrian alternate members of the Committee of the Regions (2010/708/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal from the Austrian Government, Whereas: (1) On 22 December 2009 and 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) A members seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Johannes PEINSTEINER. (3) An alternate members seat has become vacant following the appointment of Mr Markus LINHART as a member of the Committee of the Regions. (4) An alternate members seat has become vacant following the end of the term of office of Ms Marianne FÃ GL, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as a member:  Herr Dipl.-Ing. Markus LINHART, BÃ ¼rgermeister von Bregenz; and (b) as alternate members:  Herr Johannes PEINSTEINER, BÃ ¼rgermeister von St. Wolfgang und Landtagsabgeordneter,  Herr Hannes WENINGER, Gemeinderat und Nationalratsabgeordneter. Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 22 November 2010. For the Council The President S. VANACKERE (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.